Title: From John Adams to Richard Rush, 20 November 1813
From: Adams, John
To: Rush, Richard



Dear Rush
Quincy November 20th 1813

You have most unexpectedly procured for me a very high gratification, by making me acquainted with so many anecdotes of one of the most sentimental and accomplished families our Country can boast. I feel myself more nearly attached to Judge Tucker since I learned that he had his legal education under my friend Mr Wythe one of the most learned and amiable men I have known. I have read the dissertation on Slavery and I know of nothing better said; or to be said upon the most difficult subject and the most intricate problem the US have ever to resolve. I have always pitied the masters as much as the Negroes; and with infinite astonishment have heared the great Planters of the South; express their enthusiastic approbation of that decree, which set all the blacks in the French West Indies free per Saltum.
I have the sweet consolation to reflect, that I never owned a Slave. Not one of my ancestors by my Father, for five generations in this Village of Mount Wollasten, now Quincy, ever owned a Negro. My Mothers Father in Brookline had an old African, named Sharper whom I remember, more than 70 years ago, who was treated by my Grand Father and Grand Mother as kindly as their Son and daughters. And this old creature treated me with so much kindness that I loved him almost as well as any of the family.
I have all my life been so sensible of the dangers and difficulties attending this thing that no Southern Gentleman can reproach me with a word or action tending to give discontent to their domesticks or to embarrass them in their intercourse with them, or government of them.
I have read The Bermudian and The Anchoret. The description of the enchanting Island, and everything else in both pieces are proofs of a rich vein of Poetry no less than of moral and social feelings, without which human life would not be tollerable. Judge Tucker must live to accomplish the third year of his Sixteenth lustre, before he will be so good a Judge as I am, of the merit of his own Poetry. The Judges Edition of Blackstone, I have always heard, in the language of London Booksellers “well spoken of.” The lawyers have it in Boston and esteem it. I read the first morsel of Blackstone that ever appeared in North America; his inaugural oration and analysis; and seized with avidity, & his Tracts and commentaries when they appeared; and subcribed for the first American Edition of him. The Judges edition never fell in my way and the affecting responsibility on my own mind when it first appeared prevented me from enquiring after it I read however several ingenious quotations from the Notes in the journals of the time.
I cannot approve of the Judges inclination to retirement. Such accomplishments and such sentiments ought not to be disgusted with public petulance; till reason and conscience unquestionable revelation from heaven and the only Demons, as I believe that Socrates consulted, require or at least approve of submission to it I return the Judges excellent letter with thanks.
Accept for yourself and Present to the Judge the / respectful thanks of his and your / obliged friend
John Adams